PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/853,932
Filing Date: 21 Apr 2020
Appellant(s): Grover, Matthew, George



__________________
JAMES L. KORENCHAN (Reg. No. 70,760)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al. (US 6,463,585) in view of Raghuvamshi et al. (US 20060287912) and further in view of Plotnick et al. (US 2002/0144262).

Note: each of the documents that are directly or indirectly incorporated by references in its entirety/fully in Hendricks (see include, but not limited to, col. 1, lines 4-49) are treated as part of the specification of Hendricks (see for example, MPEP 2163.07 b).
 	Similarly, all documents that are directly or indirectly incorporated by reference by their entireties in Plotnick (see paragraphs 0001-0052) including Ser. No. 9/731,606 (corresponding to US 20020072966 –hereinafter referred to as Eldering), Serial No. 09/568,477 (corresponding to 6615039 –referred to as E039) are treated as part of the specification of Plotnick.

Regarding claim 1, Hendricks discloses a method comprising: 
identifying an upcoming content modification opportunity on a channel, wherein the upcoming content modification opportunity is an upcoming opportunity for a content-presentation device to perform, beginning at a scheduled modification start-time and ending at a scheduled modification end-time, a content modification in which the content-presentation device uses supplemental content to modify a modifiable content segment received on the channel (identifying an upcoming content modification opportunity as avails/spot on a channel wherein the avail/spot is an upcoming opportunity for a terminal/television to perform, beginning at a scheduled time and end ending at the scheduled time of commercial break/avail spot, content modification 
responsive to identifying the upcoming content modification opportunity on the channel, identifying a group of multiple content-presentation devices tuned to the channel (responsive to identifying the modification opportunity in the spot/insert location on the channel, identifying a group of presentation devices/set top terminals tuned to the channel according to assigned group – see include, but not limited to, col. 27, lines 1-15, line 63-col. 26, line 31, col. 29, line 60-col. 30, line 20); 
for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel," (read on for each device in the identified group, determining a respective probability/percentage/likelihood of the device successfully performing (switch is made/targeted ad watched) a respective modification operation of the targeted advertisement in connection with the identified upcoming commercial break/spot on the channel – see also include, but are not limited to, col. 4, lines 8-17, col. 5, lines 51-67, col. 6, lines 23-37, col. 28, lines 17-25, col. 33, lines 31-37 and also discussion in “response to argument”), wherein successful performance of the respective content-modification operation comprises the content-presentation device retrieving, from content storage location, the supplemental content and then completing 
determining the respective probability comprises determining the respective probability based at least in part on a content-transmission delay on the channel (see include, but are not limited to, col. 73, lines 36-61 and discussion in “response to arguments” above);
using at least the determined probabilities as a basis to select, from among the content- presentation devices in the identified group, a modified set of content-presentation devices (using at least the determined probabilities as a basis to modify/select from the assigned group for set top terminal, the assignment of group of set top terminals – see include, but not limited to, col. 27, lines 7-15, col. 32, line 24-col. 35, line 65, col. 66, lines 64-col. 67, line 4, lines 56-62, col. 68, lines 48-55, col. 69, lines 62-67); and 
performing actions that facilitate causing each of at least some of the content-presentation devices in the selected/modified group to perform a respective content-col. 72, lines 1-52).  
Hendricks discloses storing content in local storage before retrieving for display (see for example, col. 72, lines 66-67); generating advertisement geared towards particular viewers and makes use of viewer’s demographic information and viewing habits to determine those advertisements that are of most interest to that particular viewer or group of viewers (col. 68, lines 49-55), and a delay of supplemental content (col. 73, lines 36-61 and discussion in “response to arguments” above). However, Hendricks does not explicitly does not explicitly disclose retrieving from a supplemental content delivery system, the supplemental content before the scheduled modification start time, a content transmission delay between the content-presentation device and a content-distribution system, the modified group of set top terminals is a subgroup of content-presentation devices.
In addition to Hendricks, Raghuvamshi discloses identifying an upcoming content modification opportunity on a channel for a content-presentation to perform, beginning at a scheduled modification start time and ending at a scheduled modification time (scheduled start time and end time for modification of follow-up advertisement), a 
Raghuvamshi further discloses wherein successfully performance of the respective content-modification operation comprises the content-presentation device retrieving, from a supplemental content delivery system, the supplemental content before the scheduled modification start time and then completing the content-modification operation by modifying the modifiable content-segment with the supplemental content until the scheduled modification end-time, and wherein determining the respective probability comprises determining the respective probability based at least in part on a content-transmission delay between the content presentation device and a content distribution system that is transmitting content to the content presentation device on the channel (e.g., retrieving, by client system 102, supplemental content such as follow-up ad, from the content delivery system 106 or 104 and/or 102 and buffered in client system before the scheduled modification start time of client side follow-up ad and then completing the content modification operation by modifying the modifiable segment of spot break with client-side follow up until the scheduled end time of spot break, and wherein the determining the respective probability based at least in part of content transmission delay between the client device and the transmission device 106, 104 and/or 108 – see include, but are not limited to, figures 2a-3b, 6, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendricks with the teachings including retrieving supplemental content from a delivery system before the scheduled modification start time and determining delay transmission between presentation device and transmission device as taught by Raghuvamshi in order to yield predictable result of presenting supplemental content without a delay/discontinuous transmission between the streams (see para. 0005-0007).  
Plotnick, in addition to Hendricks and Raghuvamshi,  discloses upcoming content modification opportunity is an upcoming opportunity for a content presentation device to perform a content-modification operation in which the content presentation device modifies a modifiable content-segment received on a channel (identifying opportunity for user device to modify a modifiable segment such as advertisement received on a channel/stream – see include, but not limited to, Plotnick: figures 12A, 17, paragraphs 0063, 0172, 0174, 0176-0177, 0185);
Plotnick, in addition to Raghuvamshi, discloses presentation device, retrieves from a supplemental content delivery system, supplemental content before the scheduled modification start-time and then completing the content modification operation by modifying the modifiable content-segment with supplemental content until the scheduled end time (receiver retrieves advertisement from advertisement delivery system and stores in the storage of the received before the scheduled modification start 
Plotnick further discloses using at least determined probabilities as basis to select, from among content devices in the identified group, a subgroup of content-presentation devices (using at least determined probabilities based on viewing history as basic to select from group, a subgroup/subset or market segment of devices for receiving particular targeted advertisement(s) – see include, but are not limited to, figures 6b-6c, 11, paragraphs 0120, 0127, 0134, 0143-0144, 0177; Eldering: figures 2-4, paragraphs 0034-0035; E039: col. 2, lines 17-33, 37-42, 54-col. 3, line 3, col. 4, lines 36-48, line 62-col. 5, line 12);
performing actions that facilitate causing each of at least some of the content presentation devices in the selected subgroup to perform a respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel (– see include, but are not limited to, figures 6b-6c, 11, paragraphs 0120, 0127, 0134, 0143-0144, 0177; Eldering: figures 2-4, paragraphs 0034-0035; E039: col. 2, lines 17-33, 37-42, 54-col. 3, line 3, col. 4, lines 36-48, line 62-col. 5, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendricks in view of Raghuvamshi with teachings including select subgroup of content-presentation devices as taught by Plotnick in order to yield predictable result of improving effectiveness of targeting content to specific group (see for example, Eldering: paragraphs 0012-0013)


accessing broadcast schedule data associated with the channel (broadcast schedule data comprises channel name, time, etc. – see include, but not limited to, col. 22, line 62-col. 23, line 5, line 45-col. 24, line 67, col. 27, line 62-67; Raghuvamshi: figures 2a-2b, Plotnick: paragraphs 0091, 0128, 0165); and 
using the accessed broadcast schedule data to identify the upcoming content modification opportunity on the channel (using the accessed broadcast schedule data to identify the upcoming content such as time, commercial break, spot, etc. on the channel – see include, but not limited to, col. 22, line 62-col. 23, line 5, line 45-col. 24, line 67, col. 27, lines 62-67; Raghuvamshi: figures 2a-2b, Plotnick: paragraphs 0091, 0128, 0165).  

Regarding claim 3, Hendricks in view of Raghuvamshi and Plotnick discloses the method of claim 1, wherein identifying the upcoming content modification opportunity on the channel comprises: 
accessing in-band message data that was extracted from content transmitted by a content- distribution system on the channel; and 
using the accessed in-band message data to identify the upcoming content modification opportunity on the channel (accessing message data, metadata provided in VBI/inserted/commercial break within the channel to identify upcoming information of content – see include, but not limited to, Hendricks: col. 22, line 62-col. 23, line 5, col. 

Regarding claim 7, Hendricks in view of Raghuvamshi and Plotnick discloses the method of claim 1, wherein selecting the subgroup of content-presentation devices is based on the content-presentation devices in the subgroup having respective probabilities that are greater than a threshold amount (greater than threshold is based on weight, duration or watched content or any predetermined/preset information that is used in selecting devices or threshold of interest – see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 27, lines 1-15, 63-67, col. 33, line 63-col. 34, line 39, col. 38, lines 40-59, col. 66, lines 58-col. 67, line 4, col. 70, lines 60-67; Plotnick: paragraph 0120).  

Regarding claim 8, limitations of a non-transitory computer readable storage medium that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Hendricks in view of Raghuvamshi and Plotnick discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (software, codes, program data that are executed by a processor/controller or microprocessor), cause performance of a set of operations comprising:
 	 identifying an upcoming content modification opportunity on a channel, wherein the upcoming content modification opportunity is an upcoming opportunity for a content-presentation device to perform, beginning at a scheduled modification start-time and 
 	responsive to identifying the upcoming content modification opportunity on the channel, identifying a group of multiple content-presentation devices tuned to the channel; 
 	for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel, wherein successful performance of the respective content-modification operation comprises the content-presentation device retrieving, from a supplemental-content delivery system, the supplemental content before the scheduled modification start-time and then completing the content-modification operation by modifying the modifiable content-segment with the supplemental content until the scheduled modification end-time, and wherein determining the respective probability comprises determining the respective probability based on a set of factors comprising a content-transmission delay between the content-presentation device and a content distribution system that is transmitting content to the content-presentation device on the channel; 
 	using at least the determined probabilities as a basis to select, from among the content- presentation devices in the identified group, a subgroup of content-presentation devices; and  
 line 62-col. 5, line 12).

Regarding claims 9-10, 14, the additional limitations that correspond to the additional limitations of claims 2-3, 7 are analyzed as discussed in the rejection of claims 2-3, 7.

Regarding claim 15, limitations of a computing system that correspond to the limitations of claim 1 and/or claim 8 are analyzed as discussed in the rejection of claim 1 and/or claim 8. Particularly, Hendricks in view of Raghuvamshi and Plotnick discloses a computing system comprising: a processor; and  60(Attorney Docket No. 19-880-US) 
	a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: 
identifying an upcoming content modification opportunity on a channel, wherein the upcoming content modification opportunity is an upcoming opportunity for a content-presentation device to perform, beginning at a scheduled modification start-time and 
for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel, wherein successful performance of the respective content-modification operation comprises the content-presentation device retrieving, from a supplemental-content delivery system, the supplemental content before the scheduled modification start-time and then completing the content-modification operation by modifying the modifiable content-segment with the supplemental content until the scheduled modification end-time, and wherein determining the respective probability comprises determining the respective probability based on a set of factors comprising a content-transmission delay between the content-presentation device and a content distribution system that is transmitting content to the content-presentation device on the channel;
 using at least the determined probabilities as a basis to select, from among the content-presentation devices in the identified group, a subgroup of content-presentation devices; and performing actions that facilitate causing each of at least some of the content- presentation devices in the selected subgroup to perform a respective content-modification operation in connection with the identified upcoming content modification 

Regarding claims 16-17, the additional limitations that correspond to the additional limitations of claims 2-3 are analyzed as discussed in the rejection of claims 2-3.  

Regarding claim 21, Hendricks in view of Raghuvamshi and Plotnick discloses the method of claim 1, 
accessing historical content-modification operation data associated with the content-presentation device (see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 33, lines 30-55, col. 47, lines 53-57, col. 66, lines 60-67, col. 69, line 65-67; Eldering: paragraphs 0154, 0162, 0163, 0168),
wherein the respective historical content-modification operation data comprises an indication of an extent to which the content-presentation device, for past content modification operation opportunities having respective scheduled modification start-times, successfully performed corresponding past content-modification operations by having retrieved respective supplemental content before the respective modification start-times and then having completed the past content-modification operations (viewing history data/activities with watched information of advertisement provided in start-times, end times of pots/location in previous break spot/commercial break- see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 33, lines 30-55, col. 47, lines 53-57, col. 66, lines 60-67, col. 69, line 65-67; Eldering: paragraphs 0154, 0162, 0163, 0168; and discussion in the rejection of claim 1), and  
col. 69, line 65-67; Eldering: paragraphs 0154, 0162, 0163, 0168, and discussion in the rejection of claim 1).

Regarding claim 22, Hendricks in view of Raghuvamshi and Plotnick discloses the method of claim 1, 
accessing historical content-modification operation data associated with the content-presentation device (see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 33, lines 30-55, col. 47, lines 53-57, col. 66, lines 60-67, col. 69, line 65-67; Eldering: paragraphs 0154, 0162, 0163, 0168),
 wherein the historical content-modification operation data comprises a list of past content modification opportunities having respective scheduled modification start-times for corresponding past content-modification operations and specifies, for each of at least one of the past content modification opportunities, (i) a first indication of whether the content-presentation device retrieved respective supplemental content before the respective scheduled modification start-time (e.g., whether the supplemental is retrieved col. 69, line 65-67; Raghuvamshi: figures 2a-4, 6, paragraphs 0030-0032; Eldering: paragraphs 0154, 0162, 0163, 0168; and discussion in the rejection of claim 1), and  
wherein determining the respective probability of the content-presentation device successfully performing the respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel is further based on the first and second indications (determining a probability/percentage of the client device perform the modification/placement operation in connection with the upcoming content modification/replacement opportunity in commercial/spot break based on indications of historical viewership data including indications of completing viewing the targeted content/follow up ads- see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 33, lines 30-55, col. 47, lines 53-57, col. 66, lines 60-67, col. 69, line 65-67; Eldering: paragraphs 0154, 0162, 0163, 0168, and discussion in the rejection of claim 1)

Regarding claim 23, Hendricks in view of Raghuvamshi and Plotnick discloses the method of claim 22, wherein the historical content-modification operation data further specifies, for each of at least one past content-modification operation that was not complete, a third indication of a set of factors that caused the past content-modification operation not to be completed, the set of factors comprising one or more of (i) a past content-transmission delay between the content-presentation device and a respective col. 69, line 36-67, col. 73, lines 35-67; Raghuvamshi: figures 2a-4, 6, paragraphs 0030-0032; Eldering: paragraphs 0154, 0162, 0163, 0168, and discussion in the rejection of claim 1),
wherein determining the respective probability of the content-presentation device successfully performing the respective content-modification operation in connection with the identified upcoming content modification opportunity on the channel is further based on the third (determining a probability/percentage of the client device perform the modification/placement operation in connection with the upcoming content modification/replacement opportunity in commercial/spot break based on indications of historical viewership data including indication of targeted content was unavailable, not switched, etc.-see include, but not limited to, Hendricks: col. 20, lines 20-61, col. 33, lines 30-55, col. 47, lines 53-57, col. 66, lines 60-67, col. 69, line 36-67, col. 73, lines 35-67; Raghuvamshi: figures 2a-4, 6, paragraphs 0030-0032; Eldering: paragraphs 0154, 0162, 0163, 0168, and discussion in the rejection of claim 1).

Regarding claims 24-28, the additional limitations that correspond to the additional limitations of claims 21-22 are analyzed as discussed in the rejection of claims 21-22.

, 


(2) Response to Argument
b. The Obvious Rejection of Claim 1 was in Clear Error, because the Examiner did not establish Prima Facie Obviousness of the Invention including at least the feature of “for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification opportunity on the channel”, specially where “determining the respective probability comprises determining the respective probability based at least in part on a content-transmission delay between the content presentation device and a content-distribution system that is transmitting content to the content-presentation device on the channel” (page 6).
	Appellant argues none of the portions of Hendricks actually discloses, in any words, the feature of “for each content-presentation device in the identified group, determining a respective probability of the content-presentation successfully performing a respective content-modification operation in connection with the identified upcoming content modification opportunity on channel”. Therefore, the 103 rejection based on that reliance were in clear error (pages 7, 10). Appellant also argues the delay described in Raghuvamshi is at best a delay in buffering a sufficient amount of content rather than any consideration of “a content-transmission delay between the content-presentation device and a content-distribution system that is transmitting content to content-presentation device on the channel”, as recited in claim 1. Thus, even if Hendricks had taught what the Examiner said they teach, adding Raghuvamshi’s teaching of delay would not sensibly result in Applicant’s claimed invention, at least because the result of that combination would not involve determining the probability of a content-presentation device successfully performing a content-modification operation in connection with an upcoming content modification opportunity on a channel, with the determining the probability being based on a content-transmission delay between the content-presentation device and a content-distribution system that is transmitting content to the 
	Hendricks discloses a program channel carries a main program, such as a broadcast television show and program break which contains one or more “pods” during which a “commercial spot” or targeted advertisement may be aired/switched, and careful management of the feeder channel (providing during program break) including their dynamic switching and control of advertising airing on feeder channel based on advertiser’s likelihood of reaching an interest viewer, as well as the likelihood of viewer is interested in a specific advertisement and based on possible target categories, using breakdown percentage (see include, but not limited to, col. 4, lines 29-53, col. 26, lines 14-52, col. 35, lines 16-55, col. 36, lines 57-62, col. 39, lines 22-27). Targeted advertisements are determined for providing in program break with “commercial spots”/pods to each television terminal assigned to a group of television terminal based on breakdown percentage, possible target category and/or advertiser’s likelihood of reaching interest user and likelihood of viewer interested in a specific advertisement. Each television terminal assigned to the group will stores information indicating that the switch (to targeted advertisement) was made during the program break (commercial spot). The accumulated switching history information/targeted advertisement watched are collected from each of the television terminal for determining success performing of targeted advertisement for billing purpose and for updating targeted advertisement (see include, but not limited to, col. 5, lines 15-50, col. 6, lines 23-37, col. 20, lines 20-35, col. 26, lines 14-54, col. 27, lines 1-24, lines 52-57, col. 33, lines 30-35, 50-55, col. 34, lines 21-65). Thus, the feature “for each content-presentation device in the identified group, 
With respect to Appellant’s argument that Raghuvamshi does not disclose “a content-transmission delay between the content-presentation device and a content-distribution system that is transmitting content to the content-presentation device on the channel”, as recited in claim 1 because the delay described in Raghuvamshi is at best a delay in buffering a sufficient amount of content (pages 10-11), Examiner notices Hendricks already disclose determining the respective probability based at least in part on a content-transmission delay on the channel (see include, but are not limited to, col. 73, lines 36-61 and discussion in “response to arguments” in the final rejection). Hendricks does not discloses a content transmission delay between the content-presentation device and a content-distribution system.
Raghuvamshi is relied on for the teaching content transmission delay between a content-presentation device and a content-distribution system. Particularly, Raghuvamshi discloses content transmission delay between the device that display the content and a content-distribution system comprising distribution system 104, Ad server buffering the content prior to displaying content and the content distribution system (104, 108 and/or 106) transmits content including the requested content to the content presentation device with display device on the channel/communication link between the transmitting system and display device- see for example, figures 1, 3A, 3B paragraphs 30-31, 0035, 0057, 0061).  
With respect to Appellant’s argument that the delay at issue in Raghuvamshi has to do at best with a delay in acquiring the replacement ad content, rather than any consideration of content-transmission delay between the content-presentation device and the content-distribution system that is transmitting the content to the content-presentation device on the channel, Examiner notices that Raghuvamshi disclose the acquiring the replacement ad content from the content distribution system 104, ad server 108 and/or Advertisement system 106. It is also noted that the buffering process described in Raghuvamshi is also processing between the transmission device and the presentation device (see include, but not limited to, figures 1 3A, 3B, paragraphs 0030-0031, 0035, 0057, 0061). Thus, the feature of “content transmission delay between content-presentation device and content distribution system that is transmitting content to the content-presentation device on channel” is read on Raghuvamshi’s disclosure of  content transmission delay based on retrieving, processing and/or buffering process between content presentation device with a display and content distribution system, ad server and/or advertisement system that is transmitting to content such as advertisement to presentation device with a display on a channel/communication link 
Thus, the combination of Hendricks, Raghuvamshi and Plotnick disclose all claim limitations as recited including feature “for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification opportunity on the channel”, where “determining the respective probability comprises determining the respective probability based at least in part on a content-transmission delay between the content presentation device and a content-distribution system that is transmitting content to the content-presentation device on the channel” as recited in the claims.

c. The Examiner’s “Response to Arguments” Did Not Explain Away the Error in the Rejection of claim 1 (page 1).
	Appellant argues that in the “Response to Arguments” section of the final office action, the Examiner cited In re Keller…., indicating that “in response to Appellant’s arguments….” But elsewhere in the “Response to Arguments” section, the Examiner broke the claimed invention apart into pieces in an effort to establish that certain prior art references individually teach separate pieces… The Examiner himself thus express relied on Raghuvamshi individually and if the Examiner can rely on a reference individually, surely an Applicant can explain why the Examiner’s reliance on that reference individually was incorrect (pages 12-13). This argument is respectfully traversed.
between the content-presentation device and the content-distribution system that is transmitting content to the content-presentation device on the channel”. The rejection relied on Raghuvamshi for the teaching of “content transmission delay between the content-presentation device and the content-distribution system. Limitation of “determining a content-presentation device a probability of the device successfully performing a content-modification operation on the channel, with the determination based at least in part on a content-transmission delay on the channel” is already taught by Hendricks. Therefore, the combination of the references disclose all limitations as recited in the claim 1 as discussed in the final rejection and rejection and “response to arguments” are proper.

d. The Examiner’s Remarks in the Advisory Action also did not Explain Away the Error in the rejection of claim 1 (page 14).
	Appellant argues in the advisory action, the Examiner again cited to numerous portion of Hendricks in an effort to support the Examiner’s assertion that Hendricks teaches the feature of “for each content-presentation device in the identified group, determining a respective probability of the content-presentation device successfully performing a respective content-modification operation in connection with the identified upcoming modification opportunity on the channel” recited in Appellant’s claim 1 but Appellant pointed out that Hendricks does not disclose determining the probability recited by Appellant’s claims (pages 15-16). This argument is not persuasive for the same reason as discussed in the advisory and also discussed in section b. above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/AN SON P HUYNH/Primary Examiner, Art Unit 2426            
                                                                                                                                                                                            Conferees:
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),